Case 2:15-cv-08233-R-JC Document 122 Filed 11/19/18 Page 1 of 6 Page ID #:5856



  1 Damon D. Mircheff (State Bar No. 216257)
      dmircheff@rutan.com
  2 Proud Usahacharoenporn (State Bar No. 278204)
      pusaha@rutan.com
  3 RUTAN & TUCKER, LLP
      611 Anton Boulevard, Suite 1400
  4 Costa Mesa, California 92626-1931
      Telephone: 714-641-5100
  5 Facsimile:   714-546-9035
  6 Attorneys for Defendants
      IronMag Labs, LLC and
  7 Robert DiMaggio

  8                                       UNITED STATES DISTRICT COURT
  9                                  CENTRAL DISTRICT OF CALIFORNIA
 10

 11 NUTRITION DISTRIBUTION LLC, an Case No. 2:15-cv-08233-R-JC
      Arizona Limited Liability Company,                  Hon. Manuel L. Real
 12
                             Plaintiff,      DEFENDANTS’ REPLY IN
 13              vs.                         SUPPORT OF ITS MOTION IN
                                             LIMINE TO EXCLUDE THE
 14   IronMag Labs, LLC, a Nevada Limited REPORT AND TESTIMONY OF
      Liability Company, Robert DiMaggio, an PLAINTIFF’S RETAINED EXPERT
 15   individual, and DOES 1 through 10,     DR. FRANCIS PERRY WILSON
      inclusive,
 16                                          Motion 1 of 6
                   Defendants.
 17                                          Hearing:
                                             Date:         December 3, 2018
 18                                          Time:         10:00 a.m.
                                             Courtroom:    880
 19
                                                          Date Action Filed:   October 21, 2015
 20                                                       Discov. Cutoff:      October 15, 2018
                                                          Pretrial Conf.:      November 26, 2018
 21                                                       Trial Date:          December 4, 2018
 22

 23

 24

 25 / / /

 26 / / /
 27 / / /

 28 / / /


      2686/101901-0006
                                                                 DEF.’s REPLY ISO ITS MOTION IN LIMINE
      13090930.2 a11/19/18                          -1-                 NO. 1; CASE NO. 2:15-cv-08233 R JC
Case 2:15-cv-08233-R-JC Document 122 Filed 11/19/18 Page 2 of 6 Page ID #:5857



  1 I.          PLAINTIFF FAILS TO RESPOND TO THE CONTROLLING LAW
  2             ON THE LEGAL STANDARD REQUIRING AN EXPERT HAVE
  3             SPECIFIC EXPERTISE ON THE DESIGNATED TOPIC, WHICH DR.
  4             WILSON LACKS AS TO SARMS.
  5             Plaintiff Nutrition Distribution LLC’s Opposition does not address the
  6 controlling case law holding that an expert’s failure to have the specialized

  7 knowledge relating to the specific issue he or she was designated to opine upon

  8 precludes that expert from offering testimony at trial. Warner Brothers

  9 Entertainment v. Global Asylum, Inc., 2013 WL 12114836, at *7 (C.D. Cal. Jan. 29,

 10 2013) (“In the absence of any evidence showing that Keegan has specific experience

 11 or training in the field of consumer survey analysis, the Court cannot find that he is

 12 qualified to testify as an expert on the topic.”0 (emphasis added); Pyramid Techs.,

 13 Inc. v. Hartford Cas. Ins. Co., 752 F.3d 807, 817 (9th Cir. 2014) (excluding a

 14 purported expert’s testimony – who testified during his deposition that he did not

 15 know the precise issue he was designated to testify about – as “not reliable because

 16 he did not have the knowledge or experience required under Rule 702 to permit him

 17 to give expert testimony”); Jinro Am. Inc. v. Secure Investments, Inc., 266 F.3d 993,

 18 1005-06 (9th Cir. 2001) (reasoning that despite the purported expert’s background

 19 as an investigator tasked with investigating Korean companies doing business with

 20 the armed forces, the purported expert did not have the legal, business, or financial

 21 expertise, education, or training to evaluate Korean transactions and the specific

 22 transaction at issue); Bogosian v. Mercedes-Benz of N. Am., 104 F.3d 472, 477 (1st

 23 Cir. 1997) (reasoning that while the purported expert had extensive experience in

 24 automotive repair, he could not qualify as an expert in relevant areas such as the

 25 design or manufacture of automobiles or their components).

 26             Plaintiff does not refute this law and cannot establish Dr. Wilson meets the
 27 standard for expertise on the specific health issues on which he was designated – the

 28 health effects of Ostarine and SARMs.


      2686/101901-0006
                                                            DEF.’s REPLY ISO ITS MOTION IN LIMINE
      13090930.2 a11/19/18                     -1-                 NO. 1; CASE NO. 2:15-cv-08233 R JC
Case 2:15-cv-08233-R-JC Document 122 Filed 11/19/18 Page 3 of 6 Page ID #:5858



  1 II.         PLAINTIFF FAILS TO ESTABLISH DR. WILSON HAS THE
  2             KNOWLEDGE, SKILL, EXPERIENCE, TRAINING, AND
  3             EDUCATION NECESSARY TO TESTIFY ABOUT THE HEALTH
  4             EFFECTS OF SARMS OR IRONMAG LABS TWO FORMER
  5             PRODUCTS OSTA RX AND SUPER DMZ 4.0.
  6             Plaintiff’s Opposition points to two pieces of information that supposedly
  7 support Dr. Wilson’s ability to testify about the health effects of SARMs: (1) Dr.

  8 Wilson is a Yale professor; and (2) Dr. Wilson has previously engaged in “such

  9 analysis.” Neither shows Dr. Wilson meets the standard to testify as an expert on

 10 the health effects of the SARM Ostarine or IronMag Labs’ former products OSTA

 11 RX and Super DMZ 4.0.

 12             As to the first point, Dr. Wilson’s CV does establish he is a well-educated
 13 doctor with a position at a prestigious university. But Dr. Wilson’s impressive

 14 position and training as a kidney specialist does not equate to him having the

 15 specialized knowledge to opine on the precise issue here – the health effects of

 16 SARMs. Just because he is a doctor and generally knowledgeable about many parts

 17 of human health does not mean he is an expert in every medical field, or the specific

 18 field at issue here. See Wood v. Southwest Airlines Co., 2016 WL 696599, at *2

 19 (E.D. Cal. Feb. 22, 2016) (quoting Morin v. United States, 534 F. Supp. 2d 1179,

 20 1185 (D. Nev. 2005), aff’d, 244 F. App’x 142 (9th Cir. 2007)) (“Just as a lawyer is

 21 not by general education and experience qualified to give an expert opinion on every

 22 subject of the law, so too a scientist or medical doctor is not presumed to have

 23 expert knowledge about every conceivable scientific principle or disease.”).

 24             As to Plaintiff’s contention that Dr. Wilson has previously engaged in “such
 25 analysis,” Plaintiff overstates Dr. Wilson’s prior analysis. Plaintiff points to one

 26 opinion-piece article, written by someone else, and that quotes Dr. Wilson one time.
 27 Oppn. at 1:20-24 and Ex. A to Oppn. The article does not establish Dr. Wilson

 28 / / /


      2686/101901-0006
                                                            DEF.’s REPLY ISO ITS MOTION IN LIMINE
      13090930.2 a11/19/18                        -2-              NO. 1; CASE NO. 2:15-cv-08233 R JC
Case 2:15-cv-08233-R-JC Document 122 Filed 11/19/18 Page 4 of 6 Page ID #:5859



  1 engaged in any particular analysis on SARMs or serve as evidence he is an expert

  2 on SARMs, let alone establish his expertise. Decl. of Robert Tauler, ¶ 2, Ex. A.

  3             Finally, Plaintiff argues that “there are no medical doctors who have the
  4 narrow experience Defendants suggest is required under Rule 702.” Oppn. at 1.

  5 This argument fails legally and factually. Plaintiff provides no authority supporting

  6 its contention that this supposed unavailability of qualified experts would change the

  7 requirements of Federal Rule of Evidence 702 analysis. Opp. at 1. And it is

  8 factually inaccurate because there are numerous doctors who almost certainly have

  9 the requisite expertise. There are many doctors who have worked on studies on

 10 SARMs (Selective Androgen Receptor Modulators), and others who, if not SARMs

 11 experts, have extensive clinical experience with treating patients as it relates to the

 12 hormone system and hormone receptors who might also qualify. Plaintiff need look

 13 no further than Defendants’ designate expert Dr. Adrian Sandra Dobs, MD, MHS.

 14 Dr. Dobs’ clinical and research focus is on the area of sex hormones (i.e.,

 15 testosterone) and hormone-related health effects and treatments, and has been

 16 involved with the development of multiple hormone and hormone-related products

 17 including SARMs. Declaration of Damon Mircheff in support of MIL 1 [“Mircheff

 18 Decl.”], ¶ 8, Ex. 6; Supp. Mircheff decl., ¶ 3, Ex. 11.

 19             Dr. Wilson’s own report cites a report authored in part by Dr. Dobs, which
 20 explains research into a specific SARM that was completed in part by Dr. Dobs.

 21 Mircheff decl., ¶ 5, Ex. 3. pg. 23, fn. 7 [Dobs et al. Lancet Oncology. Apr 2013.

 22 doi:10.1016/S1470-2045(13)70055-X]. Dr. Wilson’s report cites multiple published

 23 reports on SARMs authored by doctors involved in the studies of those SARMs, and

 24 who have specific expertise in the endocrine system and hormone receptors. Id., p.

 25 21-25. Many of these authors would likely have the requisite knowledge, skill,

 26 experience, training, and education necessary to testify about the health effects of
 27 SARMs.

 28 / / /


      2686/101901-0006
                                                            DEF.’s REPLY ISO ITS MOTION IN LIMINE
      13090930.2 a11/19/18                        -3-              NO. 1; CASE NO. 2:15-cv-08233 R JC
Case 2:15-cv-08233-R-JC Document 122 Filed 11/19/18 Page 5 of 6 Page ID #:5860



  1             As just two further examples from Plaintiff’s own evidence, James T Dalton
  2 is an author of two studies Dr. Wilson cites in his report: (1) Effects of Enobosarm

  3 on Muscle Wasting and Physical Function in Patients with Cancer: a Double-Blind

  4 Randomized Controlled Phase 2 Trial; and (2) Study Design and Rationale for the

  5 Phase 3 Clinical Development Program of Enobosarm, a Selective Androgen

  6 Receptor Modulator, for the Prevention and Treatment of Muscle Wasting in Cancer

  7 Patients (POWER Trials). Id., ¶ 5, Ex. 3, pg. 6 [Footnotes 9 and 10 to Dr. Wilson’s

  8 report]; Mircheff decl., Ex. 8. Mary Ann Johnston is also listed as an author of two

  9 studies Dr. Wilson cites in his report: (1) Effects of Enobosarm on Muscle Wasting

 10 and Physical Function in Patients with Cancer: a Double-Blind Randomized

 11 Controlled Phase 2 Trial; and (2) Study Design and Rationale for the Phase 3

 12 Clinical Development Program of Enobosarm, a Selective Androgen Receptor

 13 Modulator, for the Prevention and Treatment of Muscle Wasting in Cancer Patients

 14 (POWER Trials). Mircheff decl., ¶ 5, Ex. 3, pg. 6 [Footnotes 9 and 10 to Dr.

 15 Wilson’s report] and Ex. 4; Supp. Mircheff decl., ¶ 2, Ex. 10.

 16             There may not be thousands of doctors with the necessary expertise to testify
 17 about the health effects of Ostarine in supplements, but there are clearly more

 18 potentially qualified experts than just Dr. Dobs. Instead of choosing one of these

 19 other doctors with the specific relevant expertise, Plaintiff chose Dr. Wilson – a

 20 well-trained doctor with no specialized educational or work background on or

 21 material to SARMs.

 22 / / /

 23 / / /

 24 / / /

 25 / / /

 26 / / /
 27 / / /

 28 / / /


      2686/101901-0006
                                                           DEF.’s REPLY ISO ITS MOTION IN LIMINE
      13090930.2 a11/19/18                       -4-              NO. 1; CASE NO. 2:15-cv-08233 R JC
Case 2:15-cv-08233-R-JC Document 122 Filed 11/19/18 Page 6 of 6 Page ID #:5861



  1 III.        CONCLUSION.
  2             Defendants respectfully request the Court grant their Motion In Limine No. 1
  3 to exclude the opinions and testimony of Dr. Wilson on the health effects of

  4 IronMag Labs’ former products OSTA RX and Super DMZ 4.0 because he lacks the

  5 specific expertise.

  6 Dated: November 19, 2018                           RUTAN & TUCKER, LLP
  7
                                                   By: /s/ Damon Mircheff
  8                                                    Damon D. Mircheff
                                                       Attorneys for Defendants
  9                                                    IronMag Labs, LLC and Robert
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28


      2686/101901-0006
                                                           DEF.’s REPLY ISO ITS MOTION IN LIMINE
      13090930.2 a11/19/18                       -5-              NO. 1; CASE NO. 2:15-cv-08233 R JC
